EXHIBIT 10.1
CONSULTING AGREEMENT
     This Consulting Agreement (the “Agreement”) is effective February 2, 2010,
by and between Princeton National Bancorp, Inc., (the “Company”), and Tony J.
Sorcic (the “Consultant”):
RECITALS:
     WHEREAS, the Company and the Consultant desire to set forth their
respective rights and obligations in connection with the certain consulting
services of the Consultant;
     NOW THEREFORE, in consideration of the premises and of the mutual
covenants, agreements and understandings contained herein, the parties hereto
agree as follows:
AGREEMENT:
     1. Retention. The Company agrees to retain the Consultant during the Term
(as such term is hereinafter defined in Section 4 below) and the Consultant
hereby accepts such engagement by the Company, subject to the terms and
conditions hereinafter set forth herein. This Agreement establishes the terms of
Consultant’s retention and any payment(s) to which the Consultant is entitled
during the Term. The Company and the Consultant retain the right to terminate
this Agreement for the reasons described in Section 4 below.
     2. Responsibilities and Duties. Consultant shall continue to serve as the
President and Chief Executive Officer of the Company until February 1, 2010, at
which time he desires to retire from his employment with the Company. During the
period from the date hereof through February 1, 2010, Consultant will continue
to be an employee of the Company and shall be employed pursuant to the
Employment Agreement (as hereafter defined in Section 7 below). Consultant
agrees that he desires to participate in the transition to the new President and
Chief Executive Officer and hereby tenders his resignation as an employee and
officer of the Company effective as of the end of the day on February 1, 2010.
The Company hereby accepts such resignation, effective as of the end of the day
on February 1, 2010. The Company and Consultant intend that Consultant have a
“separation from service” from the Company within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended, on February 2, 2010. In order to
facilitate a smooth and orderly transition within Company upon Consultant’s
retirement, and to assure access to Consultant’s unique and valuable services,
Company desires to retain the services of Consultant as a consultant for a
specified Term, as described in Section 4 below, on the terms and conditions set
forth herein.

 



--------------------------------------------------------------------------------



 



     3. Compensation/Consultant Fee. In consideration of the performance of such
services by the Consultant, the Company will pay the Consultant $10,000 per
month, payable on the last day of each month (the “Fee”). In the event this
Agreement terminates pursuant to Section 4 prior to July 31, 2010, for the month
in which such termination occurs (the “Termination Month”), the Company shall
pay Consultant a pro-rata portion of $10,000 determined by dividing the number
of days of the Termination Month through the termination date divided by the
total number of days in such month.
     4. Consulting Term. The period of the Consultant’s retention by the Company
under this Agreement (the “Term”) shall commence on February 2, 2010 and
terminate on July 31, 2010, or such earlier date upon the occurrence of any of
the following events:

  (A)   the death or retirement of the Consultant; or     (B)   the Consultant’s
Disability. For purposes of this Agreement, “Disability” shall mean a physical
or mental condition of the Consultant that prevents him from performing the
consulting services described above as determined by the President & CEO and the
Board of Directors of the Company; or     (C)   upon a 30 day advance notice by
either the Company or the Consultant or upon a mutual written agreement between
the Company and the Consultant agreeing to an early termination date; or     (D)
  termination of this Agreement by the President & CEO and Board of Directors of
the Company for “Cause,” which shall mean: (1) Consultant engages in act(s) or
omission(s) constituting dishonesty, willful misconduct, intentional breach of
fiduciary obligation or intentional wrongdoing or malfeasance, in each case that
results in substantial harm to the business or property of the Company;
(2) Consultant is convicted of a felony; or (3) Consultant substantially
non-performs his assigned duties for a period of thirty (30) days after the
Company has given written notice to Consultant of such non-performance and its
intention to terminate this Agreement because of such non-performance.

In the event this Agreement terminates for any of the reasons set forth in
Section 4(A) through (D), the Consultant shall only be paid the Fee through the
date of his death, retirement, Disability, the date this Agreement is terminated
for Cause or the date this Agreement is terminated upon 30 days advance notice
by either party or by mutual written agreement of parties.
     5. Binding Effect; Assignment. The Company may assign this Agreement to any
of its affiliates or their successors or assigns. This Agreement shall be
binding upon and shall inure to the benefit of the Company, its affiliates and
their successors and

2



--------------------------------------------------------------------------------



 



assigns. This Agreement shall be binding upon and shall inure to the benefit of
the Consultant. Neither this Agreement nor any right or interest hereunder shall
be assignable or transferable by the Consultant.
     6. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Consultant and the Company. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party, which are not expressly set forth in this
Agreement. Consultant shall have use of an office similar to his current office
and administrative assistance as needed during the Term.
     7. Other Agreements. Effective February 1, 2010, the Employment Agreement
dated December 15, 2008 between the Consultant and the Company shall be
terminated, except for those provisions that survive termination, including but
not limited to, Section 6(d). Pursuant to Section 7(f) of the Employment
Agreement, all amounts or benefits due the Consultant under the Employment
Agreement shall terminate effective February 2, 2010 with the exception of the
Consultant’s rights under applicable retirement plans and policies of the
Company.
     8. Notices. All notices or other communications required or permitted
hereunder shall be given in writing and shall be deemed sufficient if delivered
by hand (including by courier), mailed by registered or certified mail, postage
prepaid (return receipt requested), or sent by facsimile transmission, as
follows:
     If to the Consultant:
     To the address on file at the Company
     If to the Company:
     Princeton National Bancorp, Inc.
     Attn: Board of Directors
     606 South Main Street
     Princeton, Illinois 61356
or such other address as shall be furnished in writing by such party, and any
such notice or communication shall be effective and be deemed to have been given
as of the date so delivered or, if mailed upon receipt thereof; provided,
however, that any notice or communication changing any of the addresses set
forth above shall be effective and deemed given only upon its receipt.
     9. Severability. If any provision of this Agreement, or any application
thereof to any circumstance, is invalid, in whole or in part, such provision or
application shall to that extent be severable and shall not affect other
provisions or applications of this Agreement.

3



--------------------------------------------------------------------------------



 



     10. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Illinois, excluding any choice of law rule
requiring application of the law or any other jurisdiction.
     11. Entire Agreement. Except to the extent provided in Section 7 herein,
this Agreement sets forth the entire understanding of the parties hereto with
respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements, written or oral, between them as to such subject
matter.
     12. Headings. The headings contained herein are solely for the purpose of
reference, are not part of this Agreement and shall not in any way affect the
meaning or interpretation of this Agreement.
     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed as of the 18th day of December, 2009.

            PRINCETON NATIONAL BANCORP, INC.
      By:   /s/ Craig O. Wesner         Craig O. Wesner,        Chairman of the
Board of Directors   

                /s/ Tony J. Sorcic       Tony J. Sorcic, Consultant   

4